Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-21-00445-CV

                   IN THE INTEREST OF C.M.C., S.S.J., CHILDREN

                 From the 225th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2020-PA-02143
                         Honorable Martha Tanner, Judge Presiding

       BEFORE JUSTICE ALVAREZ, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

        In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. Appellant is unable to afford payment of costs; no costs of court are taxed in this
appeal.

       SIGNED April 6, 2022.


                                              _____________________________
                                              Patricia O. Alvarez, Justice